FILED IN
                                                                                       PD-1427-13
                                                                   COURT OF CRIMINAL APPEALS
COURT OF CRIMINAL APPEALS
                                                                                   AUSTIN, TEXAS
       January 29, 2015                                          Transmitted 1/28/2015 4:59:34 PM
                                                                   Accepted 1/29/2015 8:37:21 AM
                                                                                    ABEL ACOSTA
   ABELACOSTA, CLERK               No. PD-1427-13
                                                                                             CLERK


                IN THE COURT OF CRIMINAL APPEALS OF TEXAS


  VANESSA CAMERON                       §   (CAUSE NO 04-12-00294-CR               A

  v.                                    §
                                        §
                                            FOURTH COURT OF
                                            APPEALS
                                                                              «TC
   STATE OF TEXAS                                                                                                        Donald H. Flanary, III
                                     State Bar No. 24045877
                                     Goldstein, Goldstein, & Hilley
                                     29th Floor Tower Life Building
                                     San Antonio, Texas 78205
                                     210-226-1463, 210-226-8367 facsimile

                                     John T. Hunter
                                     State Bar No. 24077532
                                     310 S. St. Mary's St.
                                     Suite 1840 - Tower Life Bldg.
                                     San Antonio, Texas 78205
                                     210-399-8669
                                     210-568-4927 facsimile



                                     By:/s/_
                                           GERALD H. GOLDSTEIN
                                           Attorney for Vanessa Cameron




                         CERTIFICATE OF SERVICE


      This is to certify that on January 28, 2015, a true and correct copy of the

above and foregoing document was served on Jay Brandon, Assistant District

Attorney at the Bexar County District Attorney's Office, by electronic mail to

iay.brandon@bexar.org.

                                    -/§/
                                     Gerald H. Goldstein